 


109 HR 679 RH: To direct the Secretary of the Interior to convey a parcel of real property to Beaver County, Utah.
U.S. House of Representatives
2005-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 155 
109th CONGRESS 1st Session 
H. R. 679 
[Report No. 109–285] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Cannon introduced the following bill; which was referred to the Committee on Resources 
 
 
November 10, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To direct the Secretary of the Interior to convey a parcel of real property to Beaver County, Utah. 
 
 
1.Conveyance to Beaver County, Utah 
(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall, without consideration and subject to valid existing rights, convey to Beaver County, Utah (referred to in this Act as the County), all right, title, and interest of the United States in and to the approximately 200 acres depicted as Minersville State Park on the map entitled S. 2285, Minersville State Park and dated April 30, 2004, for use for public recreation. 
(b)Reconveyance by beaver county 
(1)In generalNotwithstanding subsection (a), Beaver County may sell, for not less than fair market value, a portion of the property conveyed to the County under this section, if the proceeds of such sale are used by the County solely for maintenance of public recreation facilities located on the remainder of the property conveyed to the County under this section. 
(2)LimitationIf the County does not comply with the requirements of paragraph (1) in the conveyance of the property under that paragraph— 
(A)the County shall pay to the United States the proceeds of the conveyance; and 
(B)the Secretary of the Interior may require that all property conveyed under subsection (a) (other than the property sold by the County under paragraph (1)) revert to the United States. 
 
 
November 10, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
